937 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHIGAN STATE CHAMBER OF COMMERCE, a non-profit MichiganCorporation, Plaintiff-Appellantv.Richard H. AUSTIN, Michigan Secretary of State, and Frank J.Kelley, Michigan Attorney General, Defendants-Appellees.
No. 86-1867.
United States Court of Appeals, Sixth Circuit.
May 6, 1991.

Before RYAN, Circuit Judge, and JOHN W. PECK and ENGEL, Senior Circuit Judges.*

ORDER

1
ON REMAND from the Supreme Court of the United States, and


2
UPON CONSIDERATION of its opinion reversing the prior decision of this court,


3
It is ORDERED that the judgment of this court is reversed and this cause be and hereby is remanded to the district court for further proceedings in conformity with the opinion of the Supreme Court of the United States.



*
 The Honorable Albert J. Engel assumed senior status on October 1, 1989